Citation Nr: 0328097	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-04 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for intermittent 
explosive disorder.  

2.  Entitlement to service connection for a stomach disorder.  

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to a rating in excess of 30 percent for 
residuals of pneumothorax, bilateral, with closed 
thoracotomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from June 1966 to November 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In July 2002, the veteran presented testimony at a personal 
hearing before a Decision Review Officer (DRO) at the RO, a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that an 
explosive intermittent disorder was not incurred in or 
aggravated by service, nor is it etiologically related to 
service.

2.  The preponderance of the evidence demonstrates that a 
stomach disorder was not incurred in or aggravated by 
service, nor is it etiologically related to service.

3.  The evidence of record is against a finding that 
arthritis manifested in service or within one year after 
separation from service, and it is not shown to be 
etiologically related to service.

4.  The residuals of pneumothorax, bilateral, with closed 
thoracotomy are manifested by X-ray evidence of left base 
mild scarring and mild impairment, and pulmonary function 
studies that show a ratio of forced expiratory volume in one 
second (FEV-1) to forced vital capacity (FVC) of 83 percent.  

CONCLUSIONS OF LAW

1.  Service connection for intermittent explosive disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).

2.  Service connection for a stomach disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5106, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

3.  Service connection for arthritis is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309.

4.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for residuals, pneumothorax, 
bilateral, with closed thoracotomy have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including § 4.7 and 
Diagnostic Code 6845.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement that 
a claimant must submit a well-grounded claim before VA has an 
obligation to provide assistance, and enhanced the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas in this 
regard); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that Court remand for the Board 
to apply the VCAA is not required where the Board decision 
had been issued before the date of enactment of the VCAA).

Thus, the CAFC has clearly held that section 3(a) of the VCAA 
does not apply retroactively to claims decided by the Board 
before the date of its enactment.  In addition, the VA 
General Counsel, in VAOPGCPREC 11-00 (Nov. 27, 2000), also 
held that the VCAA is retroactively applicable to claims 
still pending on the date of its enactment.  Further, the VA 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the January 
2002 Statement of the Case (SOC), October 2002 and May 2003 
Supplemental Statements of the Case (SSOCs), and associated 
correspondence issued since the veteran filed his claim, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  He 
was advised that, if he adequately identified relevant 
records with names, addresses, and approximate dates of 
treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claim in the SSOC issued in May 
2003.  In addition, the veteran was advised of the specific 
VCAA requirements in the May 2002 SOC and the October 2002 
SSOC.  It thus appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

In the present case, the March 2003 correspondence, which 
provided a detailed description of the types of evidence 
which would be helpful in adjudicating the veteran's claim 
and of his and VA's relative responsibilities in obtaining 
such evidence, advised the veteran to submit any supportive 
documentation within 60 days after the date of the letter, 
instead of one year.  However, the file reflects that the 
veteran was also advised of evidentiary requirements by 
correspondence dated in March 2000 (although that letter was 
issued before the repeal of the well-grounded claim law), 
which indicated he should submit evidence within 30 days.

The veteran has submitted statements on his own behalf, has 
submitted to VA examination, and has testified at a hearing 
at the RO during the course of this claim and appeal.  
Moreover, subsequent to the RO's March 2003 evidence-
development letter, the veteran submitted a medical statement 
from a psychotherapy clinic in support of his claim.  That 
additional evidence was duly considered by the DRO, who then 
issued another SSOC to the veteran and his representative. 

Inasmuch as the veteran has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the provisions of the Federal Circuit's decision in PVA, 
supra, have been fulfilled.  Therefore, the Board finds that 
no useful purpose would be served in remanding this matter 
for more development or procedural steps.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual Background 

The veteran's service medical records are negative for a 
psychiatric disorder, stomach disorder, and arthritis.  The 
records do reflect that the veteran underwent a psychological 
consultation in January 1967.  The veteran presented 
requesting a statement about his lung because his wife was 
worried about him, and the statement would allow his 
congressman to have him transferred to the United States.  
His wife was threatening a nervous breakdown unless he 
returned home.  The evaluation revealed a triad of passivity, 
helplessness, and covert rage and manipulative demanding.  
The diagnostic impression was passive-aggressive personality 
disorder, P-D type with somatic type.  The August separation 
examination revealed no pertinent abnormalities.  

In a December 1967 rating decision, the RO granted service 
connection for residuals of pneumothorax, bilateral, with 
closed thoratocomy, and assigned a 30 percent evaluation, 
effective from November 1967, under the criteria of 
Diagnostic Code 6899-6802.  The service-connected residuals 
of pneumothorax, bilateral, with closed thoratocomy scar, 
left has been rated at 30 percent continuously since November 
1967.  

VA X-rays of the chest taken in October 1999 revealed no 
active disease.  X-rays of the chest taken in January 2000 
revealed pulmonary fibrosis.  

VA treatment records dated in January 2000 show that the 
veteran presented with the complaint, "stress problems after 
my wreck and at work.  I had a major blow-up a month ago, was 
off my meds."  A history of the veteran's problems included 
the following: the veteran quit drinking in February 1999 
after an alcohol-related automobile accident.  He was put on 
Zoloft for difficulty sleeping, leg cramps, and irritability.  
It was unclear how regularly or irregularly he was taking his 
medication when he verbally threatened a supervisor at work.  
His past psychiatric history included alcohol rehabilitation 
and court-mandated anger management therapy.  The diagnoses 
were intermittent explosive disorder versus alcohol-related 
mood disorder; alcohol dependence in remission; cannabis 
abuse, and nicotine dependence.

The veteran underwent psychological assessment in January 
2000.  He reported problems with depression and irritability.  
He also reported that he had trouble with his stomach in the 
military, nervous stomach and acid build-up, and was treated 
for this prior to his tour of duty in Vietnam.  

VA treatment records dated from February to May 2000 show 
that the veteran was seen in the Mental Health Clinic, where 
he participated in a mood management group.  

The veteran was accorded a VA respiratory examination in 
April 2000.  He reported that over the last three years he 
had experienced shortness of breath with a cough that 
produced a mild amount of sputum, no blood.  He was able to 
walk a quarter of a mile before the onset of fatigue and 
shortness of the breath.  He was told he suffered from 
asthmatic bronchitis.  His lungs had a few rales, rhonchi, 
and wheezing at the base of the lungs to a mild degree.  The 
diagnoses were history of bilateral pneumothorax in service, 
sharp pleuric-type chest pain approximately once a month in 
the area of his operation; shortness of breath, weakness and 
fatigue, and a slight cough and wheezing at the lung bases.  
He had been told that he had a touch of emphysema.  The 
examiner believed that he had asthmatic bronchitis to a mild 
degree.  X-rays of the chest showed mild scarring of the left 
base.  

Pulmonary function testing with spirometry showed 
prebronchodilator FEV-1 capacity of 76 percent of predicted; 
and FEV-1/FVC was 83 percent.  Post-bronchodilator results 
showed that the FEV-1 was 77 percent of predicted, and the 
FEV-1/FVC ratio was 77 percent.  The results revealed a 
restrictive pattern with mild impairment and no significant 
bronchodilator response.  

In a medical stated dated in May 2001, SB, LMSW-ACP, stated 
that the veteran presented in March 2001, with a history of 
multiple abdominal complaints, muscle spasms, and severe 
headaches, possibly caused by stress.  She reported that the 
veteran had recurrent and intrusive recollections of the 
traumatic Vietnam events.  The veteran persistently avoided 
stimuli associated with the trauma.  He had exhibited 
markedly reduced ability to feel emotions.  She reported that 
the veteran had persistent symptoms of anxiety that were not 
present before the trauma.  She stated that he suffered form 
paranoid delusions.  

VA treatment records dated April 2002 show diagnoses of 
gastroesophageal reflux disease and osteoarthritis of the 
spine.  It was noted that the veteran had a past medical 
history of depressive disorder.  

During the veteran's July 2002 hearing before the DRO, he 
testified that he used three inhalers and cough medication.  
He received VA treatment once every three months.  He 
complained of some wheezing.  He had problems achieving 
promotions, and self medicated himself with alcohol.  He had 
experienced abdominal pain, cramps, and reflux prior to his 
Vietnam tour of duty.  He said he fell in service and bruised 
his shoulder, and had problems with arthritis.  

III.  Pertinent law and regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for arthritis may be 
established based upon a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

IV.  Legal Analysis

A.  Service connection for intermittent explosive disorder

Having reviewed the complete record in this case, the Board 
finds that the preponderance of the competent and probative 
evidence is against granting service connection for 
intermittent explosive disorder.

The veteran's separation medical examination from service in 
August 1967 was negative for any acquired mental disorder, to 
include intermittent explosive disorder.  Notwithstanding 
that finding, the Board notes that a personality disorder was 
noted during service.  However, personality disorders are not 
considered to be diseases or injuries within the meaning of 
veteran's benefits legislation, and, therefore, are not 
eligible for service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127. See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal 
dismissed, 110 F.3d 56 (Fed. Cir. 1997), specifically holding 
that "38 C.F.R. § 3.303(c), as it pertains to personality 
disorder, is a valid exercise of the authority granted to the 
Secretary of Veterans Affairs."  See also Beno v. Principi, 
3 Vet. App. 439, 441 (1992).

The post-service medical records dated in January 2000 
contain a diagnosis of intermittent explosive disorder.  
However, there is no indication that this condition has been 
linked to service in any way.  There are no treatment notes 
indicating any etiology for an intermittent explosive 
disorder.  The veteran's service medical records, as well as 
the records for many years after his separation from service, 
are completely negative for any mention of an intermittent 
explosive disorder.  

With all due respect for his contentions, the veteran, while 
capable of describing symptoms, is not competent to testify 
as to a medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Therefore, in the absence of a link to service, service 
connection is not warranted for an intermittent explosive 
disorder.

B.  Service connection for a stomach disorder

Having reviewed the complete record in this case, the Board 
finds that the preponderance of the competent and probative 
evidence is against granting service connection for a stomach 
disorder.

The veteran's separation medical examination from service in 
August 1967 was negative for a stomach disorder.  

While the veteran has reported that he experienced stomach 
problems in service, there is no post-service evidence of 
stomach trouble until April 2002, when there was a diagnosis 
of gastroesophageal reflux disease (GERD).  However, there is 
no indication that this was linked to service in any way.  
There are no treatment notes indicating any etiology for 
GERD.  As noted, the veteran's service medical records are 
completely negative for any mention of a gastrointestinal 
disorder or any complaints pertinent to the abdomen.  The 
veteran, while capable of describing symptoms, is not 
competent to testify as to a medical diagnosis or etiology.  
See Espiritu, Routen, supra.  Therefore, in the absence of a 
link to service, service connection is not warranted for a 
stomach disorder.  

C.  Service connection for arthritis

The record reflects that the veteran's service medical 
records are negative for any indication of arthritis in 
service.  Furthermore, upon the veteran's discharge from 
service, physical examination was specifically found to be 
negative for any musculoskeletal defects of the spine.  The 
first medical evidence of any disability of the spine, to 
include osteoarthritis, does not appear in the record until 
2002, over 35 years following his separation from service.

In light of the fact that the veteran's service medical 
records, including his August 1967 service separation 
examination, are negative for any indication of arthritis, 
the Board must conclude that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's current arthritis was incurred in service.

As noted above, the veteran's service medical records do not 
reflect any symptoms or treatment for arthritis in service.  
There is also no other evidence of record showing that the 
veteran was either diagnosed with or treated for arthritis at 
any time during service.  Moreover, there is no evidence that 
any arthritis of the spine existed during the one-year 
presumptive period after the veteran left active military 
service in 1967.  There is no objective medical evidence 
linking the veteran's current arthritis of the spine to an 
incident of active service or to incurrence during the one- 
year presumptive period.  

In conclusion, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for arthritis.  The benefit sought on 
appeal must accordingly be denied.

D.  Rating in excess of 30 percent for residuals, 
pneumothorax,
bilateral, with closed thoracotomy

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating is to be 
assigned.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  Findings sufficiently characteristic to 
identify the disease and the disability therefrom and, above 
all, coordination of rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected residuals, pneumothorax, 
bilateral, with closed thoracotomy has been rated by the RO 
under the provisions of Diagnostic Code (DC) 6845.  Under DC 
6845, a 10 percent rating applies where restrictive lung 
disease is manifested by FEV-1 of 71 to 80 percent predicted, 
or by FEV-1/FVC of 71 to 80 percent, or by DLCO (SB) 66 to 80 
percent predicted.  A 30 percent rating is warranted where 
restrictive lung disease is manifested by FEV-1 of 56 to 70 
percent predicted, or by FEV- 1/FVC of 56 to 70 percent, or 
by DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating 
applies where pulmonary function testing reveal that FEV-1 is 
40 to 55 percent predicted; FEV-1/FVC is 40 to 55 percent; or 
where DLCO (SB) is 56 to 65 percent predicted.  A 100 percent 
rating is warranted where pulmonary function testing reveal 
that FEV-1 is less than 40 percent predicted; FEV-1/FVC is 
less than 40 percent; where DLCO (SB) is 40 percent 
predicted; where maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption; where there is cor pulmonale 
(right heart failure); where there is right ventricular 
hypertrophy; where there is pulmonary hypertension; (shown by 
echo or cardiac catheterization); where there are episodes of 
acute respiratory failure; or where outpatient oxygen therapy 
is required.  

The evaluation of pulmonary disorders such as the veteran's 
are determined by a mechanical application of the results of 
pulmonary function studies.  In this case, the veteran's 
pulmonary function studies clearly show that he does not meet 
any of the rating criteria for the 60 percent evaluation.  
Further, his FEV-1 and FEV1/FVC both exceed the rating 
criteria for a 30 percent evaluation.  Accordingly, he is now 
accurately rated at 30 percent.  38 C.F.R. § 4.7.


In addition, the RO considered whether the veteran's claim 
should be referred to the appropriate official for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1), and declined to refer the claim to that 
official.  There is no indication, and no contention, that 
the service-connected disability has resulted in frequent 
hospitalizations or marked interference in employment.  
Indeed, the record is negative for any hospitalization or 
emergency treatment for his service-connected residuals of 
pneumothorax, bilateral, with closed thoracotomy.  

The Board, in the first instance, may not assign an 
extraschedular rating.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  However this does not preclude the Board from 
concluding, on its own, or concurring with the RO, that a 
claim does not meet the criteria for submission pursuant to 
the regulation.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); VAOPGCPREC 6-96.  As noted, the RO declined to refer 
this case for extraschedular evaluation.  For the reasons 
described above, the Board concurs with that decision.


ORDER

Entitlement to service connection for intermittent explosive 
disorder is denied.  

Entitlement to service connection for a stomach disorder is 
denied.  

Entitlement to service connection for arthritis is denied.  

Entitlement to a rating in excess of 30 percent for residuals 
of pneumothorax, bilateral, with closed thoracotomy is 
denied.  




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



